Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 2/8/2021: 
Claims 3 and 5-19 are pending in the current application. Claims 1-2 and 4 are canceled. Claims 18-19 are new. Claims 6-17 remain withdrawn without traverse. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2014/0127594) in view of Li, Han et al. "Improving the Performance of PEDOT-PSS Coated Sulfur@Activated Porous Graphene Composite Cathodes for Lithium–Sulfur Batteries." Journal of Materials Chemistry A, no. 43, 4 Sept. 2014, pp. 18345-52. 
Regarding claim 3, Nakayama teaches a multivalent-ion secondary battery, or magnesium ion battery (P1) comprising: a positive electrode, a negative electrode (P133) and an electrolytic solution, wherein the electrolytic solution includes a solvent including a sulfone and a metal salt dissolved in the solvent (P11) and wherein the metal salt includes a magnesium salt (P49). 

Nakayama is silent in teaching the specific positive electrode active sulfur is coated with a polyethylene dioxythiopene based conductive polymer (PEDOT) doped with a sulfonic acid-based compound (PSS); however, Li, teaches positive electrode active material comprising sulfur, where the sulfur is coated with a polyethylene dioxythiopene based conductive polymer (PEDOT) doped with a sulfonic acid-based compound (PSS) (abstract). Li teaches using sulfur encapsulated with the conductive polymer reduces the loss of active material and improves cycling stability, rate capability and electrochemical performance (pg. 18345). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the positive electrode of Li in the multivalent ion secondary battery of Nakayama to have an active material that has improved electrochemical performance and cyclability. 
Li is considered analogous art because Nakayama teaches using a positive electrode active material comprising sulfur and Li teaches an improved positive electrode active material comprising sulfur. Therefore, it would have been obvious to substitute Li into Nakayama because of the finding that the substituted components and their functions were known in the art. MPEP 2141.01 (a)
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
claim 18, modified Nakayama teaches the sulfone includes an alkyl sulfone (P14). 
Regarding claim 19, modified Nakayama teaches the alkyl sulfone includes ethyl n-propyl sulfone (EnPS) (P14). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Li as applied to at least claim 3 above and further in view of Kim et al. (US 2014/0103876).
Regarding claim 5 modified Nakayama teaches the multivalent-ion secondary battery according to claim 3, the rejection included herein in its entirety. Modified Nakayama teaches a battery pack comprising the battery (P26-27), a controller, or control unit configured to control a usage state of the multivalent-ion secondary battery, or charging/discharging (P28. 34)
Modified Nakayama is silent in teaching a battery switch configured to switch the usage state of the multivalent-ion secondary battery in response to an instruction from the controller; however, Kim, in a similar field of endeavor related to battery packs, teaches switches configured to switch the usage state of a battery in response to an instruction from a controller, or control unit to prevent overcharge or over discharge (P10-16). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the controller, already controlling usage, of modified Nakayama switch the usage state of the battery in response to instruction, as taught by Kim to prevent overcharging or over discharging the secondary battery. 
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
.
In response to applicant's argument that Li is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Li and Nakayama are directed to the field of the applicants endeavor, or a positive electrode active material containing sulfur.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Nakayama teaches a multivalent battery that uses sulfur active material. Li teaches a coated sulfur active material with the coating hindering the loss of sulfur, and improving electrochemical performance and cyclability. Therefore, Nakayama and Li are in a similar field of endeavor, related to sulfur active material and a skilled artisan would be motivated to use the coated sulfur active material in place of the sulfur in Nakayama with a reasonable expectation of success. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vinayan, B. P., et al. “Performance Study of Magnesium–Sulfur Battery Using a Graphene Based Sulfur Composite Cathode Electrode and a Non-Nucleophilic Mg Electrolyte.” Nanoscale, vol. 8, no. 6, 2016, pp. 3296–3306., doi:10.1039/c5nr04383b teaches multivalent batteries, or magnesium-sulfur battery, that use the sulfur active material of lithium sulfur batteries. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Amanda Rosenbaum/Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729